Citation Nr: 0607193	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of July 
2003, by the Seattle, Washington, Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  The veteran appealed for a higher initial 
rating.  Because the veteran's appeal involves the propriety 
of the initial rating assigned following the grant of service 
connection for PTSD, the possibility of staged ratings must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

On February 10, 2005, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran is seeking a rating in excess of 30 percent for 
PTSD.  The Board has determined that additional development 
is necessary prior to completion of its appellate review of 
these claims for the following reasons.  

Historically, the Board notes that, the veteran's military 
personnel records (DA Form 20) show that he served in Vietnam 
from July 11, 1967 to February 7, 1969; his military 
occupational specialty was light weapons infantryman and 
gunner.  The records also indicate that the veteran was 
awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Gallantry Cross with bronze star.  The service 
medical records, including the enlistment examination, 
conducted in September 1966, as well as the separation 
examination, conducted in May 1969, are negative for any 
complaints, findings, or diagnosis of a psychiatric disorder, 
including PTSD.  

Veteran's application for service connection for PTSD (VA 
Form 21-526) was received in May 2002.  Submitted in support 
of the veteran's claim were VA treatment records, dated from 
April 2003 to June 2003, which show that the veteran received 
clinical evaluation and treatment for a psychiatric disorder, 
variously diagnosed.  A psychiatric inpatient admission note, 
dated in April 2003, reported that the veteran was being 
evaluated for his first admission for intensive PTSD 
treatment.  It was noted that he was a door gunner and 
involved in heavy combat and experienced a full range of PTSD 
symptoms from his military experiences, including 
hyperarousal, avoidance and re-experiencing symptoms.  It was 
also noted that the veteran was a registered sex offender, 
with a history of pedophilia, level 2 offense, and he had 
completed prison time and probation.  Following an 
evaluation, the assessment was PTSD, depression, NOS, R/O 
adjustment disorder, and history of pedophilia.  

On the occasion of a VA psychiatric examination in June 2003, 
the veteran reported that his father was physically abusive, 
possibly sexually abusive to him.  He denied any illnesses, 
psychologically or emotional problems prior to entering 
military service.  The veteran reported several stressful 
incidents that occurred during his tour of duty in Vietnam; 
he also reported significant increase in alcohol in service.  
The veteran reported being convicted of taking indecent 
liberties with an 11 year-old girl in 1985, for which he was 
imprisoned; he was convicted for similar offenses in 1996.  
The examiner noted that the veteran presented with frank and 
severe symptoms of PTSD secondary two-thirds to traumas 
incurred in his childhood adolescence between the ages of 
approximately 9 and 17.  He reported killing a Vietnamese 
soldier in service.  Following a mental status examination, 
the veteran was diagnosed with PTSD, chronic, severe; 
pedophilia; and depression, NOS, secondary to PTSD.  The 
examiner assigned a global assessment of functioning score of 
45.  The examiner stated that the veteran presented with 
primary symptoms of PTSD, depression and pedophilia, meeting 
DSM IV criteria, two-thirds of which are attributable to 
stresses occurring either before or after active duty in the 
military, one-third attributable to stresses occurring while 
service on active duty.  The examiner further stated that the 
overall impact of the veteran's present psychological 
distress, as well as personality disorder, would preclude 
employment.  

As noted above, in a July 2003 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  In a statement of the case, dated in 
December 2003, the RO explained that the veteran's disability 
would have been entitled to a 70 percent rating; however, 
under the provisions of 38 C.F.R. § 3.322, 2/3 was deducted 
from the evaluation based on the examiner's finding that the 
symptoms of his PTSD which are directly related to the 
stressful experiences of military service accounted for only 
one-third of his overall symptoms.  Therefore, when 2/3 
percent was subtracted from 70 percent, a figure of 23.3 
remained, which was rounded up to 30 percent evaluation.  38 
C.F.R. §§ 3.322, 4.130, DC 9411 (2005).  However, the July 
2003 rating decision specifically noted that service 
connection was granted based upon incurrence rather than 
aggravation.  

In this regard, the Board notes that service connection may 
be granted for current disability if it is the result of a 
disease contracted or an injury sustained while on active 
duty in the military.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  Service connection 
also may be granted for a preexisting condition if it was 
aggravated during service beyond its natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during 
service.  Where the evidence shows that there was an increase 
in disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that such was not 
aggravated in service.  

A precedent opinion of VA's General Counsel addresses the 
method of adjudicating claims for service connection premised 
on aggravation of a preexisting condition.  See VAOPGCPREC 3- 
2003 (July 16, 2003).  In this opinion, the General Counsel 
held that, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
No. 02-7347 (Fed. Cir. June 1, 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the VAOGC 3-2003 opinion, the 
Federal Circuit Court noted:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner v. 
Principi, No. 02-7347 (June 1, 2004).  

In this case, there were no psychiatric disorders noted upon 
entry into military service.  Therefore the presumption of 
soundness applies.  The June 2003 examiner, however, opined 
that the veteran presented with primary symptoms of PTSD, 
depression and pedophilia, meeting DSM IV criteria, two-
thirds of which are attributable to stresses occurring either 
before or after active duty in the military.  But a 
determination must be made as to whether there is clear and 
unmistakable evidence of this preexisting condition in order 
to rebut the presumption of soundness.  If so, then VA must 
determine whether there is also clear and unmistakable 
evidence that the psychotic disorder did not increase in 
severity during service beyond its natural progression.  
Clarification of the June 2003 examiner's opinion is needed 
to make these important determinations.  38 C.F.R. § 3.159(c) 
(4) (The Veteran's Claims Assistant Act (VCAA) requires VA to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim).  

The Board finds that another VA examination is necessary so 
that the VA examiner is able to review all pertinent records 
prior to rendering an opinion as to the nature of the 
veteran's psychiatric condition, if any, at the time of his 
entry into military service.  See also Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the Court has held that the fulfillment of VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected PTSD since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
Based on a review of the entire claims 
folder, including service medical 
records, and examination of the veteran 
the examiner is asked to provide an 
opinion to the following questions: (i) 
whether there is clear and unmistakable 
evidence of PTSD prior to the veteran's 
entry into military service; (ii) if 
there is evidence of PTSD prior to 
service, what are the symptoms 
manifested, and what is the global 
assessment of functioning (GAF) score 
attributed to the symptoms; (iii) if the 
examiner finds that an acquired 
psychiatric disorder pre-existed service, 
including PTSD, the examiner is then 
directed to state whether the evidence is 
sufficient to establish whether there is 
clear and unmistakable evidence of PTSD; 
(iv) if there is no evidence of PTSD 
prior to service, the examiner should 
indicate whether the veteran's current 
PTSD developed as a result of an 
intercurrent cause.  Any and all opinions 
must be accompanied by a complete 
rationale.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the PTSD.  In addition, 
the examiner should provide a GAF score 
with an explanation of the significance 
of the score assigned.  Lastly, the 
examiner should enter a GAF score based 
solely on the service-connected PTSD 
versus any pre-service PTSD or PTSD due 
to post-service events.  

If the RO has determined that PTSD pre-
existed service, such should be 
adjudicated in a formal decision.  At the 
time, the July 2003 raging decision 
states "service-connected, Vietnam Era-
incurred-Combat."  A change from 
incurrence to aggravation should be the 
subject of a rating decision.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

